                                                           Case 5:17-cv-02514-JGB-SHK Document 265 Filed 04/17/20 Page 1 of 8 Page ID #:5853




                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                ASHLEY BOBO (SBN 312714)
                                                            3   601 West Fifth Street, Suite 300
                                                                Los Angeles, California 90071
                                                            4   Telephone: (213) 688-9500
                                                                Facsimile: (213) 627-6342
                                                            5   Email: michael.gallion@akerman.com
                                                                        david.vanpelt@akerman.com
                                                            6           ashley.bobo@akerman.com
                                                            7   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            8   ASHLEY E. CALHOUN (SBN 270530)
                                                                1900 Sixteenth Street, Suite 1700
                                                            9   Denver, Colorado 80202
                                                                Telephone: (303) 260-7712
                                                           10   Facsimile: (303) 260-7714
                                                                Email: colin.barnacle@akerman.com
                                                           11           adrienne.scheffey@akerman.com
                                                                        ashley.calhoun@akerman.com
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                Attorneys for Defendant
                                                           13   THE GEO GROUP, INC.
AKERMAN LLP




                                                           14                            UNITED STATES DISTRICT COURT
                                                           15                CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           16   RAUL NOVOA, JAIME CAMPOS                       Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           17   RAMON MANCIA, individually and on              Assigned to Hon. Jesus G. Bernal
                                                                behalf of all others similarly situated,
                                                           18                                                  DEFENDANT THE GEO GROUP,
                                                                                     Plaintiff,                INC.’S SUPPLEMENTAL
                                                           19                                                  RESPONSE IN SUPPORT OF
                                                                vs.                                            OPPOSITION TO PLAINTIFFS’
                                                           20                                                  EX PARTE APPLICATION FOR
                                                                THE GEO GROUP, INC.,                           TEMPORARY RESTRAINING
                                                           21                                                  ORDER REQUIRING COVID-19
                                                                           Defendant.                          PREVENTION MEASURES FOR
                                                           22   THE GEO GROUP, INC.,                           NATIONWIDE HUSP CLASS
                                                           23                      Counter-Claimant,           Hearing Date:
                                                                vs.                                            Date: April 16, 2020
                                                           24                                                  Time: 2:00 p.m. (Telephonic)
                                                           25   RAUL NOVOA, JAIME CAMPOS
                                                                FUENTES, ABDIAZIZ KARIM, and                   TAC Filed:     September 16, 2019
                                                           26   RAMON MANCIA, individually and on              SAC Filed:     December 24, 2018
                                                                behalf of all others similarly situated,       FAC Filed:     July 6, 2018
                                                           27                                                  Comp. Filed:   December 19, 2017
                                                                                   Counter-Defendant.          Trial Date:    February 2, 2021
                                                           28
                                                                52771880;1                                 1                  CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                 DEFENDANT THE GEO GROUP, INC.' SUPPLEMENTAL RESPONSE IN SUPPORT OF OPPOSITION TO
                                                                                    PLAINTIFFS' EX PARTE APPLICATION FOR TRO
                                                           Case 5:17-cv-02514-JGB-SHK Document 265 Filed 04/17/20 Page 2 of 8 Page ID #:5854




                                                            1                                          I.      Introduction
                                                            2            On Thursday, April 16, 2020, this Court held a hearing on Plaintiffs’ Application
                                                            3   for a Temporary Restraining Order Requiring COVID-19 Measures for the Nationwide
                                                            4   HUSP Class (“Application”). ECF 252, ECF 263. During the hearing, the Court ordered
                                                            5   the Parties to submit additional briefing about what, if any Personal Protective
                                                            6   Equipment (“PPE”) requirements GEO must abide by as it relates to its detainee
                                                            7   population. The Court’s directions were to focus on the Centers for Disease Control and
                                                            8   Prevention (“CDC”) Guidance, the scope of which the Parties disputed. During the
                                                            9   hearing, Plaintiffs also raised evidence that was not in the record, an Immigration and
                                                           10   Customs Enforcement (“ICE”) ERO Guidance document filed in a separate case
                                                           11   pending before this Court, Fraihat et al v. U.S. Immigration and Customs Enforcement,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                Case No. 5:19-cv-01546-JGB-SHK, ECF 124 (April 13, 2020).1 While the Court left
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13   open whether the ICE ERO Guidance should be part of the present briefing, the ICE
AKERMAN LLP




                                                           14   ERO Guidance identified by Plaintiffs encompasses the relevant CDC Guidance
                                                           15   (defined below). Accordingly, in an abundance of caution GEO has reviewed the
                                                           16   document and responds to it herein.
                                                           17                           II.    Guidance for ICE Detention Facilities
                                                           18            In the attached ICE ERO Guidance, there are both “mandatory requirements
                                                           19   expected to be adopted by all detention facilities housing ICE detainees” and “best
                                                           20   practices” which are recommended to facilities, but as their title suggests, are not
                                                           21   mandatory. Exhibit A, 3. This is confirmed by the declaration filed in the Fraihat case
                                                           22   accompanying the ICE ERO Guidance. Exhibit B, ¶14. Among the mandatory
                                                           23   requirements, GEO must comply with the CDC’s “Interim Guidance on Management of
                                                           24   Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities”
                                                           25
                                                           26
                                                           27   1
                                                                 To the extent Plaintiffs were referencing a different document in the Fraihat case, GEO asks that this
                                                           28   Court order them to file it in this matter to ensure all Parties are addressing the same evidence.
                                                                52771880;1                                       2                         CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                    DEFENDANT THE GEO GROUP, INC.' SUPPLEMENTAL RESPONSE IN SUPPORT OF OPPOSITION TO
                                                                                       PLAINTIFFS' EX PARTE APPLICATION FOR TRO
                                                           Case 5:17-cv-02514-JGB-SHK Document 265 Filed 04/17/20 Page 3 of 8 Page ID #:5855




                                                            1   (“CDC Guidance”).2 Exhibit A, 5, 6. The CDC Guidance covers everything from initial
                                                            2   planning and preparedness to caring for those infected with COVID-19. Exhibit C. The
                                                            3   CDC Guidance specifically states that as part of a facility’s cleaning and disinfecting
                                                            4   practices, facilities should “consider increasing the number of staff and/or
                                                            5   incarcerated/detained persons trained and responsible for cleaning common areas to
                                                            6   ensure continual cleaning of these areas throughout the day.” Id. There is no
                                                            7   requirement that detainees generally wear PPE to clean their living areas, but there are
                                                            8   recommendations for PPE in other circumstances. The PPE-related guidance is
                                                            9   described below.
                                                           10            A.    Recommended PPE for Incarcerated/Detained Persons
                                                           11            The CDC Guidance provides clear instruction for when detainees should be
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                provided PPE.3 PPE requirements vary based upon contact with a COVID-19 case.
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13   None of the circumstances covered by the CDC Guidance require PPE when detainees
AKERMAN LLP




                                                           14   are participating in routine housekeeping where there is no COVID-19 exposure:
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25   2
                                                                       Correctional       and      Detention        Facilities,     updated      Mar.       23,     2020,
                                                           26   https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf.             This
                                                                document is also attached hereto as Exhibit C.
                                                                3
                                                           27     The excerpts inserted herein appear on page 25 of Exhibit C. GEO has included these excerpts in the
                                                                body of the brief to assist the Court in its review. The chart related to detainee use of PPE can also be
                                                           28   found in the record at ECF 256-1, 34.
                                                                52771880;1                                        3                          CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                    DEFENDANT THE GEO GROUP, INC.' SUPPLEMENTAL RESPONSE IN SUPPORT OF OPPOSITION TO
                                                                                       PLAINTIFFS' EX PARTE APPLICATION FOR TRO
                                                           Case 5:17-cv-02514-JGB-SHK Document 265 Filed 04/17/20 Page 4 of 8 Page ID #:5856




                                                            1
                                                                Under the first section, the CDC Guidance recommends face masks for those detainees
                                                            2
                                                                who are asymptomatic but who were in close contact with a confirmed COVID-19 case,
                                                            3
                                                                and the Guidance further clairfies that where a facility routinely quarantines all new
                                                            4
                                                                intakes (as GEO does), facemasks are not necessary:
                                                            5
                                                            6
                                                            7
                                                                Plaintiffs have submitted no evidence that GEO has not complied with these measures.
                                                            8
                                                                In fact, GEO is complying with these measures as detailed in the declaration of its Chief
                                                            9
                                                                Medical Officer. Exhibit D ¶ 7.
                                                           10
                                                                         The guidance also provides information about when staff should be provided
                                                           11
                                                                PPE, including standards that differ from the guidance provided to detainees:
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                52771880;1                                4                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                 DEFENDANT THE GEO GROUP, INC.' SUPPLEMENTAL RESPONSE IN SUPPORT OF OPPOSITION TO
                                                                                    PLAINTIFFS' EX PARTE APPLICATION FOR TRO
                                                           Case 5:17-cv-02514-JGB-SHK Document 265 Filed 04/17/20 Page 5 of 8 Page ID #:5857




                                                            1
                                                            2   This additional Guidance provides information for this Court about how staff and
                                                            3   detainee PPE use may be provided in different circumstances, consistent with CDC
                                                            4   Guidance. Again, there are no specific requirements for cleaning areas that are not
                                                            5   contaminated with COVID-19. And, as noted in prior briefing and declarations, GEO
                                                            6   complies with this Guidance.4 Both staff and detainee PPE reccomendations also
                                                            7   depend upon the availability of supplies.
                                                            8            B.   Cleaning Spaces Where COVID-19 Contact Is Confirmed.
                                                            9            Consistent with the chart above, the CDC Guidance includes additional
                                                           10   admonitions about the use of PPE to clean areas where a confirmed or suspected
                                                           11   COVID-19 case spent time. Exhibit C, 18. The CDC anticipates that both staff and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                detained persons may assist with cleaning an area where an infected person was housed
                                                           13   or otherwise had contact. Id. Where detainees are asked to clean an area with confirmed
AKERMAN LLP




                                                           14   COVID-19 contact (which there is no evidence has happened in any of GEO’s
                                                           15   facilities) both the staff and the detainees should wear the “recommended PPE,” as
                                                           16   discussed in the chart above. Id. at 25. The CDC Guidance recommends the use of
                                                           17   gloves and a gown, but not face masks. Id.
                                                           18            During oral argument, Plaintiffs cited to an updated version of this CDC
                                                           19   Guidance contained in footnote 20 of their Reply. ECF 259, 8.5 While this Guidance has
                                                           20   not yet been adopted as mandatory by ICE, it nonetheless provides helpful information.
                                                           21   The section on PPE as it relates to cleaning an area where COVID-19 is present, or
                                                           22   where ill persons are housed, provides a clear disclaimer:
                                                           23
                                                           24                       “The risk of exposure to cleaning staff is inherently low.”6
                                                           25
                                                           26   4
                                                                  See generally ECF Nos. 255, 256, 256-1, 256-2, 256-3, 256-4, 256-5.
                                                                5
                                                                   Cleaning and Disinfection for Community Facilities, April 2, 2020, update available at
                                                           27   https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-disinfection.html (last
                                                                visited April 16, 2020).
                                                           28   6
                                                                  Id.
                                                                52771880;1                                    5                         CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                    DEFENDANT THE GEO GROUP, INC.' SUPPLEMENTAL RESPONSE IN SUPPORT OF OPPOSITION TO
                                                                                       PLAINTIFFS' EX PARTE APPLICATION FOR TRO
                                                           Case 5:17-cv-02514-JGB-SHK Document 265 Filed 04/17/20 Page 6 of 8 Page ID #:5858




                                                            1   The CDC also confirms that the only PPE recommended for cleaning a contaminated
                                                            2   area are gowns and gloves.7 The CDC Guidance further explains that if gowns are not
                                                            3   available, coveralls or work uniforms can be worn during cleaning and disinfecting. 8
                                                            4   These provisions do not add additional requirements for PPE for detainees who are
                                                            5   performing cleaning tasks of areas that are not contaminated. GEO’s Chief Medical
                                                            6   Officer agrees with the CDC Guidance and has facilitated the implementation of the
                                                            7   requirements throughout GEO’s ICE facilities. Exhibit D.
                                                            8            C.   Supplies.
                                                            9            The ICE Guidance also provides that GEO must assess its supplies to plan for
                                                           10   addressing the likely prolonged effects of COVID-19. Exhibit A, 8. To that end, the
                                                           11   ICE Guidance instructs, in its “Supply” section, that each facility should ensure it has
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   sufficient stocks of hygiene supplies and PPE. Exhibit A, 7. The ICE Guidance does not
                LOS ANGELES, CALIFORNIA 90071




                                                           13   provide specifics for each facility, but instead the facilities must prepare based upon the
AKERMAN LLP




                                                           14   totality of the Guidance. The ICE Guidance recommendations follows closely the
                                                           15   “Operations and Supplies” section of the CDC Guidance.9 Both the CDC and ICE
                                                           16   Guidance provide that facilities should ensure sufficient supplies of hygiene supplies,
                                                           17   PPE, and medical supplies. Exhibit A, 8; Exhibit C, 7-8. While both documents allow
                                                           18   for accommodations in the face of a shortage of PPE, it is the ICE Guidance that
                                                           19   specifically permits the facilities holding ICE detainees to use cloth face coverings for
                                                           20   cleaning contaminated areas (rather than the surgical masks recommended in the CDC
                                                           21   Guidance) when PPE supply is limited. Exhibit A, 8. Nothing in the “Supply” section of
                                                           22   the ICE Guidance expands the requirements provided by the CDC above.
                                                           23            Additionally, the ICE Guidance provides that GEO must also follow the CDC
                                                           24   guidance entitled “Strategies for Optimizing the Supply of PPE.” Exhibit A, 8. This
                                                           25   7
                                                                  Id.
                                                                8
                                                           26     Id.
                                                                9
                                                                  Exhibit C, 7-8; also available at Interim Guidance on Management of Coronavirus Disease 2019
                                                           27   (COVID-19)        in      Correctional      and      Detention     Facilities,  available       at
                                                                https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
                                                           28   detention.html#recommended-ppe (last visited April 16, 2020) (emphasis added).
                                                                52771880;1                                    6                         CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                    DEFENDANT THE GEO GROUP, INC.' SUPPLEMENTAL RESPONSE IN SUPPORT OF OPPOSITION TO
                                                                                       PLAINTIFFS' EX PARTE APPLICATION FOR TRO
                                                           Case 5:17-cv-02514-JGB-SHK Document 265 Filed 04/17/20 Page 7 of 8 Page ID #:5859




                                                            1   Guidance addresses “strategies or options to optimize supplies of disposable N95
                                                            2   filtering facepiece respirators (commonly called ‘N95 respirators’) in healthcare settings
                                                            3   when there is limited supply. It does not address other aspects of pandemic planning.”10
                                                            4   This Guidance therefore is not relevant to the present issue before the Court.
                                                            5                         III.   GEO’s Experience with PPE Shortages.
                                                            6            As noted above, much of the guidance surrounding PPE is flexible, depending
                                                            7   upon the availability of PPE in the locality. Certainly, there can be no question that PPE
                                                            8   is in scarce supply, as detailed in GEO’s Opposition. Indeed, the shortage led the
                                                            9   President of the United States to declare that PPE is a “scarce material.”11 As is relevant
                                                           10   here, GEO’s experience obtaining PPE mirrors that of the rest of the United States. As
                                                           11   additional information for this Court’s decision, GEO provides information about
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   obstacles it has faced in obtaining the PPE. At this time, GEO does not anticipate that
                LOS ANGELES, CALIFORNIA 90071




                                                           13   those obstacles are likely to be removed in the near future.
AKERMAN LLP




                                                           14            Of note, as detailed in the Declaration of J. David Donahue, GEO’s Senior Vice
                                                           15   President, has been working to obtain PPE since long before Plaintiffs’ Application was
                                                           16   filed. Exhibit E, ¶ 6,7. He has experienced a number of challenges in doing so,
                                                           17   including supply chain shortages for PPE that result in long delays for shipments of
                                                           18   PPE. Exhibit E, ¶ 10a. GEO’s needs are subservient to those of hospitals and
                                                           19   emergency response teams. Exhibit E, ¶ 10c. Most domestic suppliers are unable to
                                                           20   fulfill requests and there are significant delays in receiving PPE from overseas. Exhibit
                                                           21   E, ¶ 10d,e,f. In particular, N95 masks are extremely difficult to procure. Exhibit E,
                                                           22   ¶ 10g. Surely, these challenges would only be amplified if this Court were to Order
                                                           23   GEO to provide surgical masks to all detainees in short order.
                                                           24                                 IV.    GEO’s Proposed Response
                                                           25            Without conceding that GEO is subject to additional requirements beyond those
                                                           26   10
                                                                      Strategies for Optimizing the Supply of N95 Respirators,                       available at
                                                           27   https://www.cdc.gov/coronavirus/2019-ncov/hcp/respirators-strategy/indExhibithtml (last visited April
                                                                16, 2020).
                                                                11
                                                           28      Cite to Executive Order from March 23, 2020.
                                                                52771880;1                                      7                         CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                 DEFENDANT THE GEO GROUP, INC.' SUPPLEMENTAL RESPONSE IN SUPPORT OF OPPOSITION TO
                                                                                    PLAINTIFFS' EX PARTE APPLICATION FOR TRO
                                                           Case 5:17-cv-02514-JGB-SHK Document 265 Filed 04/17/20 Page 8 of 8 Page ID #:5860




                                                            1   detailed above, the Court’s concern that GEO staff receives face coverings while
                                                            2   detainees do not is well taken. GEO understands that all detainees and staff feel angst in
                                                            3   light of the continued spread of COVID-19 across the world. To that end, GEO
                                                            4   proposes a compromise. In addition to the measures that GEO is currently taking to
                                                            5   combat the spread or introduction of COVID-19 in its facilities (all of which comply
                                                            6   with CDC guidance and requirements), GEO is amenable to providing face coverings to
                                                            7   all detainees by early next week. GEO cannot agree to provide surgical face masks as
                                                            8   documented above, but GEO can agree to provide at a minimum cloth face coverings
                                                            9   for all detainees. GEO believes it will be able to implement this policy by April 23,
                                                           10   2020 nationwide, if not sooner.
                                                           11                                       V.    Conclusion
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12            For the foregoing reasons, GEO asks this Court to deny Plaintiffs’ Application
                LOS ANGELES, CALIFORNIA 90071




                                                           13   for a TRO in full.
AKERMAN LLP




                                                           14   Dated: April 17, 2020                          AKERMAN LLP
                                                           15                                                  By: /s/ Michael L. Gallion
                                                                                                                   Michael L. Gallion
                                                           16                                                      Colin L. Barnacle
                                                                                                                   David Van Pelt
                                                           17                                                      Adrienne Scheffey
                                                                                                                   Ashley Bobo
                                                           18                                                      Ashley E. Calhoun
                                                                                                               Attorneys for Defendant
                                                           19                                                  THE GEO GROUP, INC.
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                52771880;1                                 8                      CASE NO. 5:17-CV-02514-JGB-SHKX
                                                                 DEFENDANT THE GEO GROUP, INC.' SUPPLEMENTAL RESPONSE IN SUPPORT OF OPPOSITION TO
                                                                                    PLAINTIFFS' EX PARTE APPLICATION FOR TRO
